By the Court,
Wing, J.
One of ’the questions raised upon the record in this case, *338and submitted for our decision, is, whether strong beer and ale are included in the prohibitions of “ an act prohibiting the manufacture of intoxicating beverages, and the traffic therein,” approved Feb. 12, 1853.
The counsel for the defendant has attempted to show by an historical reference to the legislation of the Territory, and of this State, that strong beer and ale are not embraced by this law; that when, therefore, they were intended to be included as articles prohibited, under certain regulations, they were never described by any terms to be found in this law.
It is very true that the common use of terms in enactments, will throw some light upon their meaning in a given case,, but we fear no probable, at least no conclusive clue, to the intention of the Legislature, in the use of the phrase “ intoxicating dzdnk,” can be gathered from an examination of the laws of the Tez’ritozy or State antecedent to this law. By the law of 1833, page 124, sec. 1, 2, and 7, spirits and stznng drink are used as synonymozzs terms, and beer and ale as-distinguished from strong and spirituous liquors; but in the same volume, at page 482, will be found “ an act to prevent the selling of spirituous liquors to Indians,” approved Feb. 4, 1825, in which all persons are prohibited frozn disposing of “spirituous liquors or other liquor of an intoxicating quality,” to Indians. This law appears to include ale and strong beer. The Revised Statutes of 1838, title 9, chap. 5, sections 1, 2,12,14,15, and 17, pz’ovides against the sale of wine or other spirituous liquors; at the same time a license is authorized to be given to any tavern-keeper, &e., to be so framed as to authoz-ize the sale of beer, ale, cider, or any other fermented liquor, except wines. See sec. 23. In this code, a plain distinction is made, by which beer is classed among fermented liquors. This law continued in force until 1845, when by a law of that year, (Sess. L.,p. 56, No. 46,) a license was to be authorized by a vote of towns, &c.,, *339for the sale of intoxicating liquors, according to the provisions of existing laws. This reference to existing laws is only made for the mode of granting the license, and not as adopting the classification made of liquors by previous or existing laws, for that was no longer recognized. The broad term “intoxicating liquors” was used, which embraces all liquors used as a beverage, and which, when so used, would or might intoxicate. This act was modified by the session laws of 1846, page 207, sec. 3, so as to prohibit the sale by' tavern-keepers, &c., of intoxicating liquors, and authorized a license for the salé of. distilled and fermented liquors. The next in order is the Revised Statutes, of 1846, chap.’41, title 9, sec. 1, 2, and 4, which authorized a license for the sale of wine,brandy,rum, or other spirituous liquor; but by' sec. 12, it is declai’ed. that .“ any person, who shall sell or dispose of any spirituous liquor, mixed liquor, or other <mtmicatnng drink, to Indians or common drunkards,” thus employing in respect -to this class of persons the previous sections of the same-chapter, and so in sec. 15, as to spend-' thrifts. In sections 18 and 24,-the word intoxicating is used as synonomous with spirituous liquors; and there it includes wine, but .not beer. Whoever carefully examines this chapter, will find that the words intoxicating liquors are used in a much larger sense than the words spirituous liquors.
The act of 1851, in nearly all its provisions, relates to spirituous liquors. In sections 15, 16, 17 and 18, 310, the* words intoxicating drink, are not ’ used as synonymous with spirituous liquors, but in an ordinary sense,.and generally in. connection with spendthrifts, drunkards and Indians.
This glance at the history of our legislation upon this sub-jeet throws but little light upon the question under discussion.. It shows that when the words “intoxicating drink” are iisedin their-largest sense, they necessarily must include beer and' ale; it however does not give any sanction to the views put forth by the counsel for the defendant, that the words intoxi *340eating liquors have always been used in our legislation as synonymous with spirituous liquors:
It 'is apparent from past legislation, that it bad been supposed that the great object of temperance reform might be accomplished, or at the least that the evils of intemperance might be obviated or mitigated by restrictions thrown around the traffic in spirituous liquors, leaving strong beer and ale to be used as it might .please all concerned. But experience taught the friends of temperance and the drunkard, that he who had been, long accustomed to get intoxicated by the use of spirituoirs liquors, could accomplish the same result by the use of ále and strong beer; though this result was not quite so certain in the case of those who had not broken down their nervous system by the use of- ardent spirits. The object, then, to be accomplished, .was to get rid' of all palliatives, - and to strike át áll that would intoxicate by its use as a beverage; and the result of this effort was our law of 1853, No. 66. : ■ ■
The title of this act is “ an act to prohibit the manufacture of intoxicating beverages, and the traffic therein.”
The first section provides that no person shall be allowed to manufacture or sell at any time, ,&c., any spirituous or intoxicating liquors, or any mixed liquors, apart of* which'is spirituous or intoxicating. By the second section, the board' of every organized township, &c., are authorized to appoint some suitable person as agent, &c., t.o sell, &c:, spirits, wines, or other intoxicating tiguors.
We have, then, in the. title of this law, broad language, not qualified.by an addition, or prefix; and' its meaning appears to be to prohibit the manufacture and sale of all beverages that intoxicate. The first section 'appears to embody the prohibition contemplated by the title, with a saving clause in behalf of thé agent, for whom provision is made in the second section, co-extensiv'e with the wants of all classes, for whose benefit the exception was- designed.
*341The third section prescribes the form of the bond which the agent is required to give, and which recites that he “has¡ been duly appointed an agent for, &c., to sell, &c., on account of said township, &c., intoxicating liquors for medicinal and mechanical purposes, and no other.”
But it is said the third section also prescribes the kind of liquor which the agent may buy, and it only authorizes the purchase of alcohol and spirituous liquors for mechanical and manufacturing purposes. And it is argued from this, that, as other liquors included in the term intoxicating liquors are useful for medicines and in the arts, and it is manifest from the second section that it was not designed to deny the sick, and the artizan of their use, but as the agent cannot buy them and therefore cannot sell them, the only way to make-the sections harmonize is to hold that intoxicating liquors-means spirituous liquors, and that there is no- prohibition.! against the manufacture and sale of ale and strong beer.
In addition to the provisions we have cited, the fourth section prescribes no penalty for a sale by the agent of other* liquors named in the first and second sections and in the-condition of his bond.
It is manifest there is an accidental omission in the thirdi section in regard to raising money, to .enable the agent to» buy liquors; but is there anything in this section which upon a fair construction, will operate as a prohibition to the agent to buy other liquors besides those for which the towns are in express terms authorized to raise money? This statute.must have a reasonable construction, and “in construing acts, Judges are to look at the language of the whole act, and if they find any particular clause or expression not so large and extensive in its import as those used in other parts of the acts, and upon a view of the whole act they can collect from the more large .and extensive expression-used in the other parts, the real intention of the Legislature, it is their duty to give .effect to the large expression.” (7 B. & C. 643; *342Dwar. on Stat. 704.) This very reasonable rule covers the case fully, and will authorize the raising of money by the towns to buy any liquors that are named in the first and second sections of the act.
We have thus reviewed the provisions of this law, and we have no difficulty in saying that its prohibitions are plainly •directed against the manufacture and sale of strong beer, except as in said law excepted.
The undersigned agree in the foregoing views.
[Signed,] Warner Wing,
A. Pratt,
Sam’l T. Douglass.
'The undersigned agree in the following views :
It is urged by the counsel for the defendant, that having a large investment of money in buildings and fixtures connected with his business of brewing ale and strong beer, which are useless for any other purpose, the Legislature cannot deprive him of the use of his said property for the purpose for which it was designed, without providing compensation for his buildings and fixtures. But we negative this assumption. In the exercise of its police power a State has full power to prohibit under penalties the exercise of any trade or employment which is found to be hazardous or injurious to its citizens and destructive of the best interests of society, without providing compensation to those upon whom the prohibition operates.
The same principle applies to the position assumed by the defendant in reference to this contract. The law does not operate directly upon the contract, and therefore it is not within the prohibitions of the Constitution of the United States, or of. this State. Indeed, the defendant stands in a very singular attitude. By similar means, any man might forestall legislation, and fasten upon any community the endurance of the presence of the most decidedly hazardous occupation for an indefinite number of years. But pressed for *343time as we are at this late stage of the term, we cannot state the law upon this subject as fully as we could desire.
We are also of the opinion that it is competent for this Court upon the facts stated, to decide upon the intoxicating quality of strong beer and ale. See 3 Denio, 274.
[Signed,] Warner Wing,
S. M. Green,
Sam’l T. Douglass,
D. Johnson,
Geo. Martin.
Let it be certified to the Circuit Court for the County of Wayne, as the opinion of this Court, that the defendant is not exempt from the penalties of the act entitled “ an act to prohibit the manufacture of intoxicating beverages and the traffic therein,” because he manufactures and sells strong beer and ale, nor because of his investments in fixtures, &c., for brewing ale and strong beer, for which the State has made no provision to pay him, nor is he exempt from its prohibitions because of his contract.
Certified accordingly.